         CASE 0:20-cv-00252-PJS-HB Doc. 166 Filed 12/16/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


David Moore, et al,                                        Civil No. 20-00252 (PJS/HB)

                      Plaintiffs,

v.                                                                 ORDER

C.H. Robinson Worldwide, Inc., et al,


                      Defendants.


        Pursuant to Local Rule 83.5(d), Craig A Stokes moved for permission for a

non-resident to serve as local counsel and moved for the admission pro hac vice of

attorneys Jennifer A. Neal, Mark A. Fassold, and Francisco Guerra, IV in the above

case.

        IT IS HEREBY ORDERED that Craig A Stokes’ motions for a Non-Resident to

serve as Local Counsel (Doc. Nos. [163-1, 164-1, 165-1]) are GRANTED.

        IT IS FURTHER ORDERED that the Motion for Admission Pro Hac Vice of

attorneys Jennifer A. Neal, Mark A. Fassold, and Francisco Guerra, IV (Doc. Nos. [163,

164, 165]) are GRANTED.



Dated: 12/15/20
                                    PATRICK J. SCHILTZ
                                    United States District Judge
